UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4335



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SILVESTRE RAMIREZ-NOYOLA,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-130)


Submitted:   August 3, 2005                 Decided:   August 22, 2005


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric D. Placke, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Silvestre Ramirez-Noyola was convicted by a jury of one

count of possession of a firearm by a felon in violation of 18

U.S.C.   §§    922(g)(1),      924(a)(2)     (2000).         Ramirez-Noyola     was

sentenced to seventy-six months’ imprisonment.                 We find no error

and affirm Ramirez-Noyola’s conviction and sentence.

            Ramirez-Noyola first contends that the trial court erred

when it admitted, over defense objection, testimony regarding prior

possession of the firearm at issue.               Ramirez-Noyola asserts the

testimony     was   offered    to   show   general     bad   character   and    was

therefore inadmissible under Fed. R. Evid. 404(b).                    He further

asserts that even if the testimony was permissible under Rule

404(b), it should have been excluded under Fed. R. Evid. 403 as its

probative value was substantially outweighed by the danger of

unfair prejudice.

            “Decisions       regarding     the   admission     or   exclusion    of

evidence are committed to the sound discretion of the district

court and will not be reversed absent an abuse of that discretion.”

United States v. Lancaster, 96 F.3d 734, 744 (4th Cir. 1996).                   “We

will find that discretion to have been abused only when the

district    court    acted    ‘arbitrarily       or   irrationally.’”     United

States v. Moore, 27 F.3d 969, 974 (4th Cir. 1994) (quoting United

States v. Ham, 998 F.2d 1247, 1252 (4th Cir. 1993)).                 To preserve

a claim of error predicated upon a ruling which admits evidence, a


                                      - 2 -
party must make a timely objection “stating the specific ground of

objection,   if   the   specific   ground   was    not   apparent   from   the

context.”    Fed. R. Evid. 103(a)(1); see also Fed. R. Crim. P.

51(b).   In the context of Rule 404(b), this court has broadly

interpreted the rule, holding that it “‘is an inclusive rule that

allows admission of evidence of other acts relevant to an issue at

trial except that which proves only criminal disposition.’” United

States v. Sanders, 964 F.2d 295, 298 (4th Cir. 1992) (quoting

United States v. Watford, 894 F.2d 665, 671 (4th Cir. 1990)).

            Ramirez-Noyola    objected      to    admission   of    testimony

regarding his possession of the firearm on prior occasions.                The

district court found this evidence admissible under Rule 404(b) for

the purpose of determining who had the right to exercise dominion

and control over the firearm.        The issue was significant as the

firearm was retrieved by police officers from Ramirez-Noyola’s

companion. After determining that the testimony was admissible for

something other than criminal disposition, the district court

performed the Rule 403 balancing test and found the probative value

substantially outweighed the danger of unfair prejudice.             We find

the district court did not abuse its discretion by admitting this

evidence.

            Ramirez-Noyola    next     contends       the     evidence     was

insufficient to support his conviction for violating 18 U.S.C.

§ 922(g)(1) (2000).     In reviewing a sufficiency challenge, “[t]he

                                   - 3 -
verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”       Glasser v. United States, 315 U.S. 60, 80 (1942).

“[W]e have defined ‘substantial evidence,’ in the context of a

criminal action, as that evidence which ‘a reasonable finder of

fact   could     accept   as    adequate     and   sufficient     to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.’”

United States v. Newsome, 322 F.3d 328, 333 (4th Cir. 2003)

(quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc)).

               In evaluating the sufficiency of the evidence, this court

does not “weigh the evidence or review the credibility of the

witnesses.”       United States v. Wilson, 118 F.3d 228, 234 (4th Cir.

1997).         Where   “the    evidence     supports    different,     reasonable

interpretations, the jury decides which interpretation to believe.”

Id. (quoting United States v. Murphy, 35 F.3d 143, 148 (4th Cir.

1994)).    Furthermore, “[t]he Supreme Court has admonished that we

not examine evidence in a piecemeal fashion, but consider it in

cumulative context.”          Burgos, 94 F.3d at 863 (citations omitted).

“The focus of appellate review, therefore, of the sufficiency of

the evidence to support a conviction is on the complete picture,

viewed    in    context   and    in   the    light     most   favorable   to   the

Government, that all of the evidence portrayed.”                Id.




                                      - 4 -
            To prove a violation of 18 U.S.C. § 922(g)(1), the

Government must establish that “(1) the defendant previously had

been convicted of a crime punishable by a term of imprisonment

exceeding one year; (2) the defendant knowingly possessed . . . the

firearm; and (3) the possession was in or affecting commerce,

because the firearm had travelled [sic] in interstate or foreign

commerce at some point during its existence.”           United States v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).                 After

reviewing   the   evidence   in   the   light   most   favorable    to   the

government, we conclude that substantial evidence supports the

conviction.

            Accordingly, we affirm Ramirez-Noyola’s conviction and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                  - 5 -